Jones, E. H., P. J.
The receipt of money by an injured employe from the state liability board of awards by virtue of the workmen’s compensation-law is not a bar to an action for damages against a person other than the employer whose negligence contributed to the injury, there being no provision *274in said act making the remedy therein provided exclusive. The rule that settlement with one joint tort-feasor is a bar to recovery from the other has no application and cannot be invoked in such a case.
The presence of the piece of timber in the courtroom was within the discretion of the trial judge, and, while the prominence given it during the trial may have been' unusual, it was not error upon which a reviewing court could bottom a judgment of reversal.
We find no error in the proceedings in the superior court, and its judgment will be affirmed.

Judgment affirmed.

Jones, Oliver B., and Gorman, JJ., concur.